EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Visual Management Systems, Inc. (the “Company”) on Form 10-QSB/A for the period ended September 30, 2007, as filed with the Securities and Exchange Commission (the “Report”), I, Jason Gonzalez, President and Chief Executive Officer of the Company, do hereby certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1)the Report fully complies with the requirements of §13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, 15 U.S.C. §78m or 78o(d), and, (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 16, 2008 By: /s/ Jason Gonzalez Jason Gonzalez President and Chief Executive Officer
